STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re WELLMAN, Minors.                                              August 9, 2018

                                                                    No. 341444
                                                                    Genesee Circuit Court
                                                                    Family Division
                                                                    LC No. 15-131796-NA


Before: RIORDAN, P.J., and K. F. KELLY and BOONSTRA, JJ.

PER CURIAM.

        Respondent-mother appeals by right the trial court’s order terminating her parental rights
to her minor children, AEW and CAW, under MCL 712A.19b(3)(g) (failure to provide proper
care and custody) and (j) (reasonable likelihood that the child will be harmed if returned to the
parent). We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        In January 2015, petitioner, the Department of Health and Human Services (DHHS),
petitioned the trial court for the termination of respondent’s parental rights based on allegations
that respondent had molested (and had exchanged inappropriate photographs with) an unrelated
minor child1 who had been living in her home and that a criminal investigation was under way.
The trial court authorized the petition and the children were removed from respondent’s care and
placed with their father.2 Respondent pleaded no-contest to the allegation in the petition that she
had exchanged inappropriate photographs with the minor in question; the trial court accepted the
plea and took jurisdiction over the children. Respondent was subsequently charged with first-
degree criminal sexual conduct (CSC-I) and ultimately pleaded no contest to second-degree
criminal sexual conduct (CSC-II). After her release from jail, respondent was given a Sexual
Offender Treatment Program Initial Assessment (sex offender assessment) by John Neumann,
LMSW and a psychological evaluation by Dr. Harold Sommerschield to assess whether she



1
  The victim was 13 years old at the time the sexual abuse occurred and 14 years old at the time
the petition was filed.
2
 At the time of the termination proceedings, the children continued to reside with their father,
who is not a party to these proceedings.


                                                -1-
posed a risk to her children. Petitioner filed a supplemental petition seeking the termination of
respondent’s parental rights, incorporating the disposition of her criminal case.

        At several dispositional hearings, respondent argued that the trial court could resolve the
issue by granting the children’s father sole legal and physical custody with suspended parenting
time for respondent. Although petitioner, respondent, and the children’s lawyer-guardian ad
litem (L-GAL) agreed to resolve the matter through a custody order, the children’s father did not
agree because respondent could later seek to change custody or increase her parenting time. The
parties and the children’s father never reached an agreement.

        At the termination hearing, the trial court found that statutory grounds for termination of
parental rights existed based on respondent’s CSC conviction, the fact that the victim was a
minor child who had been living with her, and the fact that Neumann testified that respondent
was at the “high end of moderate risk of recidivism,” did not accept responsibility for her
actions, viewed herself as the victim, and was unable to function appropriately and responsibly
around minor children. Neumann further noted that respondent had sexually abused the victim
while CAW was in the same bed. The trial court also heard testimony from a Child Protective
Services (CPS) supervisor, Melissa Oginsky, that after respondent was criminally charged, but
before her conviction, respondent messaged the victim on Facebook, asking her to change her
story and to not tell anyone what had occurred, and blaming her for respondent going to prison.
The trial court found that the statutory grounds listed above had been proven by clear and
convincing evidence.3

        With regard to the children’s best interests, the trial court noted that respondent had
attended parenting time visits and had demonstrated appropriate behavior during the visits. The
trial court found that a bond existed between respondent and both children. Nonetheless, the trial
court found that the risk to the children’s safety outweighed this bond, noting that the victim was
in therapy and had expressed suicidal ideation, and that respondent had no empathy for the
victim. The trial court concluded:

               The Court also must, with respect to the trial court’s best interest
       determination, place a focus on the children rather than on the parent; and, quite
       frankly, when this Court placed that focus on the children, the children are
       unfortunately in a situation where their mother committed a sex offense; that sex
       offense and the situation has led to her being a registered sex offender. The Court
       is not satisfied, through the testimony of Mr. Neumann, that mother has properly
       addressed or could ever address the situation that she created, which put a child at
       risk of harm, that continues to put that child, the victim, at risk of harm. The


3
  The trial court found that the statutory ground for termination found in MCL 712A.19b(3)(n)
(parent convicted of one or more listed crimes and continuing relationship would be harmful to
the child) had not been proven by clear and convincing evidence; although there was clear and
convincing evidence that respondent had been convicted of a listed crime (CSC), the trial court
did not find that petitioner had proven by clear and convincing evidence that a continuing
relationship would be harmful to respondent’s children.


                                                -2-
       Court can consider the impact of that—of that child’s—the impact mother created
       with that child and the concerns that I have for her own children; and that was the
       testimony of—of John Neumann.

                The Court would also reference, under that aspect, the testimony of a
       veteran CPS supervisor, who indicated that alarming [sic] was the thirteen-year-
       old child, who was victimized, and thirteen-year-old child who this Court is
       referencing in John Neumann’s testimony, was groomed for the activities, sexual
       activities that took place. . . .

               The Court also would note that there was post-criminal activity being
       discovered, contact between [respondent] and the victim; and there was testimony
       that the victim in this communication was being blamed by [respondent] for the
       fact that this was happening, for the fact that it had happened and for the fact that
       she was—she, the victim, was somehow to be blamed that [respondent] was going
       to be charged criminally and could lose her freedom as a result of the testimony of
       the victim. The Court finds that very, very troubling, very, very disturbing, very,
       very damaging to a minor child; and, quite frankly, I don’t know that that child
       will ever recover from what’s been brought to her by the activities of
       [respondent].

               The Court then, under the statutory best interest factors, under the Child
       Custody Act, the Court would find that it is in the best interest, far beyond the
       preponderance of the evidence, to terminate mother’s parental rights. The Court
       is also satisfied that, under the best interest factors, that the Courts have directed
       the trial court to consider, under a neglect proceeding seeking termination that
       I’ve also referenced, the Court is satisfied far beyond preponderance of the
       evidence that it is in the best interest of these minor children that mother’s
       parental rights be terminated. And, based upon the proofs, the law as the Court
       has just stated and the factors, the Court is going to find that it is in the best
       interest of these minor children for the mother’s parental rights to be terminated.

       This appeal followed.

                                 II. STATUTORY GROUNDS

        Respondent argues that the trial court erred by finding that the statutory grounds for
termination found in MCL 712A.19b(3)(g) and (j) had been proven by clear and convincing
evidence. We disagree. “In order to terminate parental rights, the trial court must find by clear
and convincing evidence that at least one of the statutory grounds for termination in
MCL 712A.19b(3) has been met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412
(2011). We review for clear error the trial court’s finding that a ground for termination has been
established. MCR 3.977(K); In re Rood, 483 Mich. 73, 90-91; 763 NW2d 587 (2009) (opinion
by CORRIGAN, J.). “A finding of fact is clearly erroneous if the reviewing court has a definite
and firm conviction that a mistake has been committed, giving due regard to the trial court’s
special opportunity to observe the witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690


                                                -3-
NW2d 505 (2004). “Appellate courts are obliged to defer to a trial court’s factual findings at
termination proceedings if those findings do not constitute clear error.” Rood, 483 Mich. at 90.

         Here, the trial court terminated respondent’s parental rights under MCL 712A.19b(3)(g)
and (j), which, at the time of the termination proceedings, provided:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence, 1 or more of the following:

                                               * * *

       (g) The parent, without regard to intent, fails to provide proper care or custody for
       the child and there is no reasonable expectation that the parent will be able to
       provide proper care and custody within a reasonable time considering the child’s
       age.[4]

                                               * * *

       (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

        Respondent argues that the trial court clearly erred by finding that she failed to provide
proper care and custody for her children, because the children were in the care of their father and
she had repeatedly offered to allow him sole physical and legal custody. However, a trial court
is not forbidden to terminate the rights of a parent merely because the children are safely living
elsewhere. See, e.g., In Re Medina, 317 Mich. App. 219, 233-235; 894 NW2d 653 (2016).
Indeed, whenever the state is concerned that a parent should not be entrusted with the care and
custody of his or her children, “the state has the authority—and the responsibility—to protect the
children’s safety and well-being.” In re Sanders, 495 Mich. 394, 421-422; 852 NW2d 524
(2014). Further, the children’s father opposed resolving the termination case by simply awarding
him custody, noting that respondent could later ask for a modification in custody or parenting
time. The fact that the children were living safely with their father does not detract from the
danger respondent poses to them if they were ever to be returned to her care through custody
proceedings or if the father were to become unavailable to care for the children. The risk that
respondent would fail to provide proper care and custody was well-established by her poor
prognosis and risk of recidivism as found in her sex offender assessment as well as by evidence
of respondent’s poor judgment, lack of boundaries, lack of responsibility and empathy, and poor


4
  MCL 712A.19b(3)(g) has been amended, effective June 12, 2018. See 2018 PA 58. Under the
new version of the statute, termination is appropriate if “[t]he parent, although, in the court’s
discretion, financially able to do so, fails to provide proper care or custody for the child and there
is no reasonable expectation that the parent will be able to provide proper care and custody
within a reasonable time considering the child’s age.” MCL 712A.19b(3)(g) as amended by
2018 PA 58 (emphasis added).


                                                 -4-
insight into her own issues as found in her psychological evaluation. We find respondent’s
argument unpersuasive.

       Additionally, insufficient income and lack of appropriate housing can support termination
under MCL 712A.19b(3)(g). See In Re Gonzalez/Martinez, 310 Mich. App. 426, 432-433; 871
NW2d 868 (2015). Respondent reported to a service provider that she typically could not keep a
job longer than three months, and was unemployed at the time of trial. Oginsky reported
concerns about respondent’s inconsistent housing; respondent had had multiple residences during
the pendency of the proceedings, and had refused to disclose the name of the person with whom
she currently resided or allow a DHHS employee to inspect her housing. Given that
respondent’s housing conditions and unstable work conditions did not improve after her release
from incarceration, respondent’s actions did not demonstrate that she could provide a stable
home for the children.

        Respondent also argues that there was no likelihood that she would harm her children and
that the trial court therefore erred by finding that MCL 712A.19b(3)(j) was satisfied. We
disagree. The results of respondent’s psychological evaluation and sex offender assessment
suggested that the children risked serious harm if returned to respondent’s home. Psychological
evaluations of a parent are relevant and probative of the person’s future ability to parent. In re
Johnson, 142 Mich. App. 764, 766; 371 NW2d 446 (1985). Respondent’s sex offender
assessment stated that respondent “has poor boundaries, parameters[,] and judgment,” noting that
respondent, an adult, believed she had a romantic relationship with the 13-year old victim.
Furthermore, respondent sexually abused the victim while her youngest child was in the same
bed. Neumann opined that, even after completing her criminal sentence, respondent was at the
high end of a moderate risk of recidivism. Furthermore, he did not believe that counseling would
help resolve respondent’s issues.

        Furthermore, “how a parent treats one child is certainly probative of how that parent may
treat other children.” In re AH, 245 Mich. App. 77, 84; 627 NW2d 33 (2001) (citation omitted).
Again, respondent was convicted of CSC-II as a result of her admitted sexual contact with an
unrelated minor living in her residence. Dr. Sommerschield’s psychological evaluation stated
that respondent is “very impaired in her ability to analyze problems and find solutions to her
problems. She will be very impaired in her ability to perceive consequences regarding her
behavior. Her poor analytical ability and her defensiveness regarding her involvement with
[CPS] are potential problems regarding her risk to re-offend.” Additionally, although respondent
had completed sexual-offender-specific counseling in May 2017, Dr. Sommerschield
recommended both sexual abuse counseling and psychological counseling when he evaluated her
in August and September 2017, indicating that he did not believe that respondent’s prior
counseling had been sufficient to resolve her issues. At trial, respondent indicated that she was
not then receiving any therapy. In sum, the trial court did not clearly err by concluding that,
based on respondent’s conduct and capacity, there was a reasonable likelihood that the children
would be harmed if returned to respondent’s care. MCL 712A.19b(3)(j).

       For these reasons, the trial court did not clearly err by concluding that termination was
warranted under MCL 712A.19b(3)(g) and (j).



                                               -5-
                           III. BEST-INTEREST DETERMINATION

        Respondent argues that the trial court also erred by determining that termination of her
parental rights was in the children’s best interests. We disagree. This Court reviews for clear
error the trial court’s best-interest determination. In re Olive/Metts, 297 Mich. App. 35, 40; 823
NW2d 144 (2012).

         “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” Olive/Metts,
297 Mich. App. at 40. When considering best interests, the focus is on the child, not the parent.
In re Moss, 301 Mich. App. 76, 87; 836 NW2d 182 (2013). “[W]hether termination of parental
rights is in the best interests of the child must be proved by a preponderance of the evidence.”
Id. at 90. “The trial court should weigh all the evidence available to determine the child’s best
interests.” In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). The trial court may
consider such factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home . . . .” Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). Other factors that
the trial court can consider include the parent’s visitation history with the child and the children’s
well-being while in care. White, 303 Mich. App. at 714.

        Respondent argues that the trial court gave insufficient weight to the bond between her
and the children. As stated, the trial court acknowledged this bond. However, the strength of the
bond between the child and the parent is only one factor for the court to consider. See White,
303 Mich. App. at 714. The trial court also considered that at the time of the termination hearing,
the children had been living with their father and grandmother for quite some time. The
children’s bond with their father and paternal grandmother was strong. The trial court also noted
that respondent’s actions had resulted in damage to her relationship with the children and her
absence from their lives. Further, although respondent argues that the trial court did not
adequately weigh her successful parenting time visits, the record is clear that trial court did
consider and give weight to respondent’s appropriate behavior during parenting time. In fact, the
trial court stated that the successful visitations caused the court to have some hesitation, but that
ultimately the court was required to make a decision focused on the children’s best interests. A
parent’s visitation history is only one factor for the court to consider. See White, 303 Mich. App.
at 714.

        The trial court was clear that it considered the record as a whole in reaching a conclusion
about the children’s best interests, weighing the bond between respondent and her children and
her appropriate parenting time visits against other factors, such as respondent’s poor judgment
and deficient parenting ability and the threat of harm that respondent posed to her children.
Respondent was convicted of a sexual crime involving a minor child residing in her household.
There was sexual contact on more than one occasion and in the presence of her youngest child.
Respondent’s crime caused significant harm to the victim. The testimony of Neumann and
Oginsky supported a finding that respondent lacked empathy for the victim, and Oginsky stated
her additional concern that respondent would have the same lack of empathy for her own
children. Neumann did not believe that respondent could provide the children with guidance,
structure, and direction. He testified that a continuing bond with respondent could be harmful to
the children. Dr. Sommerschield reported that respondent’s poor analytical ability and

                                                 -6-
defensiveness were potential problems in relation to her risk to reoffend. The trial court also
noted that respondent had recently tested positive for cocaine, was not providing any support to
the children, and had not provided evidence of stable, appropriate housing for the children.
Meanwhile, the children’s father provided guidance, stability, food, and shelter, and provided for
all the children’s needs. The trial court considered the children’s need for permanency and
finality, as well as the fact that respondent’s contact could be harmful to the children. The trial
court did not clearly err by finding that the children’s need for safety, permanency, and stability
outweighed respondent’s desire to parent.5

        The trial court did not clearly err when it determined by a preponderance of the evidence
that respondent posed a risk of harm to the children, and that termination of respondent’s
parental rights would provide the children with permanency and finality, notwithstanding the
bond that existed between respondent and the children. For these reasons, the trial court did not
clearly err by concluding that the termination of respondent’s parental rights was in the best
interests of the children.

       Affirmed.



                                                            /s/ Michael J. Riordan
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Mark T. Boonstra




5
  Respondent also argues that the L-GAL agreed in April 2017 that termination was not in the
children’s best interests. However, it is clear from her argument at the termination hearing that
the L-GAL’s position had shifted by that time. Specifically, the L-GAL was “infuriated” by
respondent’s drug use, and stated that the children did not need “a liar and a drug user making
legal decisions for them.”


                                                -7-